Citation Nr: 0722240	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-25 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the veteran's request to reopen 
a claim to service connection for tinnitus because the 
evidence submitted was not new and material.  The RO received 
a notice of disagreement in January 2005, and a statement of 
the case was issued in July 2005.  A substantive appeal was 
received in August 2005.


FINDINGS OF FACT

1.  A November 2001 rating decision which, in pertinent part, 
denied the veteran's claim of entitlement to service 
connection for tinnitus was not appealed and became final.

2.  Multiple current diagnoses of tinnitus are evidence 
relating to an unestablished fact necessary to substantiate 
the claim.

3. Medical and lay evidence establishes chronicity and 
continuity of symptoms of tinnitus beginning in service.


CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection for tinnitus has been 
presented and the claim may be reopened.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Tinnitus was incurred in active service.  See 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming service connection for tinnitus.  He 
claims he has suffered from a ringing in his ears since a 122 
mm rocket struck nearby while he was in Vietnam, and relates 
a long history of combat-related noise exposure.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A veteran 
attempting to reopen a previously adjudicated claim must be 
notified of the elements of his claim and of the definition 
of "new and material evidence."  Notice must be given of 
precisely what evidence would be necessary to reopen a claim, 
depending upon the basis of any previous denial of the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the Board is granting the veteran's request to reopen 
the claim for service connection for tinnitus and is granting 
the claim for service connection for tinnitus.  Thus, no 
further discussion of the VCAA and the Kent standard are 
required.

New and Material Evidence to Reopen the Claim

The veteran now seeks to reopen his claim of entitlement to 
service connection for tinnitus.  Regulations governing 
determinations as to whether evidence is new and material 
were amended effective August 29, 2001, and the amended 
regulation is effective for claims received on or after 
August 29, 2001.  As the request to reopen the claim of 
entitlement to service connection for a hearing loss disorder 
was received in December 2003, after the effective date of 
the amended regulation, the version of 38 C.F.R. § 3.156 in 
effect from August 29, 2001, is applicable to this claim.

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The November 2001 rating decision denied the veteran's claim 
for service connection for tinnitus because there was no 
evidence the disorder was incurred in or caused by active 
service.  Since filing to reopen his claim, the veteran has 
submitted several medical records that contain diagnoses of 
tinnitus.  Previously, no evidence of a diagnosis was 
submitted, meaning this evidence is "new."  These diagnoses 
show the veteran has a current disability, thereby satisfying 
one of the elements of a service connection claim.  
Therefore, the evidence relates to a fact not previously 
established and is considered "material."

New and material evidence has therefore been submitted, and 
the claim for service connection for tinnitus is reopened.  
Once a claim is reopened, the Board can make a decision on 
the merits only if development is complete.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  There can be no 
prejudice to the veteran in adjudication of the claim at this 
time, as the veteran is being granted service connection for 
tinnitus.

Service Connection for Tinnitus.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in 
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in service disease or injury.  See 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 
The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, 
several examinations, the most recent of which is a VA 
examination of March 2006, found that tinnitus was present.  
Therefore, a current disability is established and the first 
element of a service connection claim has been satisfied.

Regarding in service incurrence, the Board reviewed the 
veteran's service medical records and finds no complaints or 
treatment for tinnitus.  However, the Board notes that the 
veteran is already service-connected for post-traumatic 
stress disorder based, in part, on evidence of the veteran's 
participation in combat operations.  Thus, although the 
available service medical records do not show treatment for 
tinnitus, in its determination of the credibility of the 
veteran's account of how his injury occurred, VA can consider 
whether the veteran's description is consistent with combat 
service.  See 38 U.S.C.A. § 1154(b).

The veteran states that a 122 mm rocket struck nearby while 
he was in Vietnam, causing him to become disoriented and his 
ears to start ringing.  He states that his ears have not 
stopped ringing since that moment.  The Board notes that the 
veteran is competent to testify as to his own symptoms.  See 
Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  
There is also evidence of continuous noise exposure.  The 
veteran describes several loud attacks on Cat Lai, where he 
was stationed.  His service records show he was in combat 
during the Vietnam Counter Offensive Phase III, the TET 
Counter Offensive Phase IV, and the Vietnam Counter Offensive 
Phase V.  The Board finds that the veteran has provided 
satisfactory evidence of an in service incurrence of 
tinnitus, and that his lay statements, especially when 
considered with the service records, are consistent with the 
circumstances and conditions of his service.  Thus, the Board 
accepts the veteran's lay evidence as sufficient proof of an 
in service incurrence of tinnitus.

The final issue in a claim for direct service connection is 
whether there is a medical nexus between the current 
disability and the in service incurrence.  

The 1999 opinion of audiologist Elizabeth G. Bowden, M.A., 
CCC-A, provides information about the veteran's tinnitus.  
Although she does not directly state that noise exposure in 
Vietnam caused the ringing in the veteran's ears, Ms. Bowden 
discusses noise exposure in Vietnam and his complaints of 
tinnitus.  However, there is evidence against a medical nexus 
in the form of a March 2006 VA examination, which opined that 
tinnitus was "less likely than not" related to acoustic 
trauma in service.  The opinion also said that the etiology 
of tinnitus is difficult to determine.  The VA examiner cited 
a 1999 report of Dr. Crocker as evidence the veteran did not 
suffer from tinnitus in 1999, but failed to discuss the 
positive finding of tinnitus in the October 1999 treatment 
note of Ms. Bowden.  It appears this record was not available 
to the examiner at the time of the VA examination.  Given 
this omission, and the apparently inconsistent statements 
relied upon regarding the etiology and causation of tinnitus, 
the Board finds that, to the extent this opinion is not 
favorable to the veteran, its persuasiveness is diminished.  
The VA opinion is based in part on information that the 
veteran did not have tinnitus is service.  Credible 
statements made by the veteran indicate that he had 
experienced ringing in his ears in service after acoustic 
trauma as noted above in this decision.  The examiner 
concludes that the question of whether the veteran's current 
tinnitus is of the same etiology of the hearing loss in open 
to speculation.  The Board finds that this opinion is neither 
helpful to or against the veteran's claim.

However, the veteran has provided evidence that shows the 
onset of tinnitus in service with continued symptoms in the 
subsequent years.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).  In this instance, the Board 
finds the veteran also provided lay evidence of continuous 
symptoms of tinnitus.  The veteran stated that he has 
suffered from a ringing in his ears since service, but he did 
not mention it until many years later because he believed it 
was part of his hearing loss.  There is sufficient evidence 
to show the manifestations of tinnitus beginning in service 
as the veteran is competent to report this sort of symptom 
and that the circumstances of its incurrence in service are 
consistent with his military record and history.  The Board 
finds this evidence sufficient to grant service connection 
for tinnitus under 38 C.F.R. § 3.303(b).  


ORDER

The claim of entitlement to service connection for tinnitus 
is reopened and service connection is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


